DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, 14-17, 21-25 and 28 of U.S. Patent No. 10,952,136. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1, the claimed limitation is encompassed by claim 1 of the patent.
Regarding claim 2, the claimed limitation is encompassed by claim 2 of the patent.
Regarding claim 3, the claimed limitation is encompassed by claim 3 of the patent.
Regarding claim 4, the claimed limitation is encompassed by claim 7 of the patent.
Regarding claim 5, the claimed limitation is encompassed by claim 8 of the patent.

Regarding claim 7, the claimed limitation is encompassed by claim 9 of the patent.
Regarding claim 8, the claimed limitation is encompassed by claim 10 of the patent.
Regarding claim 9, the claimed limitation is encompassed by claim 11 of the patent.
Regarding claim 10, the claimed limitation is encompassed by claim 15 of the patent.
Regarding claim 11, the claimed limitation is encompassed by claim 16 of the patent.
Regarding claim 12, the claimed limitation is encompassed by claim 17 of the patent.
Regarding claim 13, the claimed limitation is encompassed by claim 21 of the patent.
Regarding claim 14, the claimed limitation is encompassed by claim 2 of the patent.
Regarding claim 15, the claimed limitation is encompassed by claims 22 and 28 of the patent.
Regarding claim 16, the claimed limitation is encompassed by claim 23 of the patent.
Regarding claim 17, the claimed limitation is encompassed by claim 24 of the patent.
Regarding claim 18, the claimed limitation is encompassed by claim 25 of the patent.



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854. The examiner can normally be reached MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

LEE . NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649